Citation Nr: 1510166	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  14-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for impaired vision.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from February 1946 to May 1947.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015.  He submitted additional evidence and waived initial review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014).

The reopened issue of entitlement to service connection for vision impairment being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In an April 1948 Board decision, service connection was denied for impaired vision on the basis that visual impairment due to a congenital refractive error (myopia) existed prior service entrance and was not aggravated by service.  

2.  The additional evidence since the Board's April 1948 decision is not redundant or cumulative evidence previously considered, and it relates to an unestablished fact necessary to substantiate the claim of service connection for visual impairment.  



CONCLUSIONS OF LAW

1.  An April 1948 Board decision, which denied service connection for impaired vision, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for impaired vision.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 1948 decision, the Board denied the claim of service connection for impaired vision on the basis that visual impairment due to a congenital refractive error (myopia) existed prior service entrance and was not aggravated by service.  The April 1948 Board decision is final.  Nevertheless, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2014).

As reflected in the 1948 Board decision, the evidence of record at that time included the service entrance examination report showing visua1 acuity was 20/70 with each eye corrected to 20/40.  At separation, vision was 20/200 in the right eye and 20/300 in the left eye.  On VA examination in November 1947, vision in each eye was 20/100, corrected to 20/20.  The eye structures were reported to be normal.  The diagnosis was bilateral myopia. 

The evidence added to the record since the prior denial includes the Veteran's testimony, and a January 2015 record from the Veteran's private eye doctor reflecting diagnoses of primary open-angle glaucoma and age-related macular degeneration.  It was noted to be possible that the Veteran's history of working long hours under poor lighting conditions during service contributed to his poor vision.  

Evidence showing that impaired vision is related to active service was an element of entitlement to service connection that the Board found was not met in April 1948.  The Board finds that the evidence added to the record since the Board's 1948 decision is new and material evidence as it is not cumulative or redundant of the evidence previously of record, and it relates to a previously unestablished element of entitlement to service connection for a visual disability. 

Accordingly, the Board finds that the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105.  The reopened claim is further addressed in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for impaired vision; to this limited extent, the appeal is granted.


REMAND

The Veteran seeks service connection for impaired vision, now diagnosed as blindness.  He asserts that he had onset of symptoms related to blindness during service.  

Initially, a 1948 Board decision reflects notes that the evidence of record at that time included the service entrance examination report showing visual acuity was 20/70 with each eye corrected to 20/40.  At separation vision was 20/200 in the right eye and 20/300 in the left eye.  On VA examination in November 1947, vision in each eye was 20/100, corrected to 20/20.  The eye structures were reported to be normal.  The diagnosis was bilateral myopia.  The complete service entrance and separation examination reports are not associated with the claims file.  As such, on remand, the complete records are to be added to the electronic file.  

In a July 2014 VA Form 9, the Veteran stated that he was stationed in the Aleutian Islands and that his duties as a clerk typist required him to work in poor lighting due to frequent power outages as a result of severe weather.  He noted typing copies of war grams from the Pentagon by candlelight for long hours on a daily basis.  He stated that onset of vision loss with eye pain was within one month of working in poor lighting.  He added that his complaints of eye pain and blurry vision during service fell on deaf ears as there were no eye doctors where he was stationed.  He noted that his vision was 20/20 at induction and deteriorated during service.  He testified to having been prescribed his first pair of glasses shortly after separation, and that his eye sight deteriorated every year thereafter.  

His DD Form 214 reflects that his military occupational specialty (MOS) was clerk typist.  Service personnel records note that his duties included performing numerous clerical and typing duties.  

A December 2004 private record notes that the Veteran was legally blind.  A June 2005 legal blindness certification reflects vision in the right eye was 20/200 and vision in the left eye was 20/200.  The diagnosis was macular degeneration.  

A January 2015 record from the Veteran's private eye doctor reflects a diagnosis of primary open-angle glaucoma and age-related macular degeneration.  It was noted to be possible that the Veteran's history of working long hours under poor lighting conditions during service contributed to his poor vision.  

The Board notes that an April 1946 service treatment record reflects that his eyes were assigned a profile of "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In addition, and although the November 2013 statement of the case notes that VA treatment records indicate the Veteran's blindness was caused by macular degeneration, in his substantive appeal the Veteran stated that macular degeneration was diagnosed in 2005, subsequent to the diagnosis of blindness.  

The November 2013 statement of the case reflects that VA treatment records through October 2013 were considered.  Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, this issue is REMANDED for the following actions:

1.  Scan the complete service entrance examination and separation examination reports into the electronic claims file.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records since October 2013, and any other pertinent records the Veteran identifies.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA eye examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

For any diagnosed refractive error (myopia), the examiner is to opine whether it at least as likely as not (i.e., 50 percent or greater probability) that the refractive error results from a superimposed injury.  In doing so, the examiner is to consider the Veteran's reports that he strained his eyes typing in poor lighting while performing his duties as a clerk in the Aleutian Islands during WWII. 

For each diagnosis identified other than refractive error (myopia), the VA examiner is to provide an opinion as to whether it is at least as likely as not that any current eye disability had an onset during his period of service or is otherwise related to his period of service.  In doing so, the examiner is to consider the Veteran's reports that he strained his eyes typing in poor lighting while performing his duties as a clerk in the Aleutian Islands during WWII.  

A complete rationale must accompany all opinions provided.  

4.  Finally, readjudicate the reopened claim on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § § 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


